NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-3314
                                   ________________


               PETER J. CRESCI; JANE DOES 1-50; JOHN DOES 1-50

                                             v.

                    SUSAN GYSS, a/k/a SUSAN GYSS GREGORY;
                   JOHN DOES 1-4; XYZ CORP 1-3, fictitious Corps

                                                  PETER J. CRESCI,
                                                       Appellant

                                   ________________

                       Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-17-cv-02342)
                        District Judge: Honorable Kevin McNulty
                                    ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 24, 2019


                  Before: McKEE, AMBRO, and ROTH, Circuit Judges

                            (Opinion filed: February 3, 2020)
                                  ________________

                                       OPINION*
                                   ________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge

       Peter J. Cresci sued Susan Gyss alleging that, as a municipal prosecutor in

Bayonne, New Jersey, she harassed him and violated his constitutional rights. His pro se

complaint brought numerous claims under 42 U.S.C. § 1983, including malicious

prosecution, excessive force, false imprisonment, abuse of process, and First Amendment

retaliation, as well as various state-law tort claims. The factual assertions in the

complaint are not entirely clear, but the essence is that Cresci was charged with

harassment of a tenant, and he believes that Gyss behaved improperly in prosecuting that

charge.

       The District Court granted Gyss’s motion to dismiss the complaint. See Cresci v.

Gyess, 2018 WL 4961466 (D.N.J. 2018). It based its decision principally on a finding

that Gyss was absolutely immune from civil suit under § 1983 for her actions as a

municipal prosecutor, an argument with which Cresci did not meaningfully engage. Id. at

*3–*6. Despite this finding, the Court went on to explain why each of Cresci’s federal

claims merited dismissal for other reasons, including failure to state a valid claim and

failure to comply with the statute of limitations. Id. at *6–*12.

       Having dismissed each of the federal claims, the Court declined to exercise

supplemental jurisdiction over Cresci’s state law claims, id. at *13. It therefore dismissed

the entire complaint with prejudice. Id.1




1
 Although normally a complaint would be dismissed without prejudice, Cresci had
already withdrawn one complaint in the face of a motion to dismiss and filed an amended
complaint. Thus the District Court concluded that amendment would be futile.
                                           2
       Cresci, still acting pro se, now appeals, but he does not mention the dispositive

issue in the District Court’s opinion—prosecutorial immunity—in his opening brief. His

reply brief attempts to engage on this issue, but (even setting aside the usual rule that

arguments raised for the first time in a reply brief are waived, see In re Surrick, 338 F.3d
224, 237 (3d Cir. 2003)) offers no substantial reason why the Court erred. Instead, he

suggests that “qualified immunity,” as he terms it, does not apply at the motion-to-

dismiss stage. This is incorrect; both qualified and absolute immunity are not just a

defense to liability but “an entitlement not to stand trial,” Mitchell v. Forsyth, 472 U.S.
511, 525 (1985), and therefore may be raised at any point during litigation, including by a

motion to dismiss. See Odd v. Malone, 538 F.3d 202, 207 (3d Cir. 2008). Next, Cresci

suggests that Gyss was not truly a government employee but rather a mere “contractor,”

and thus she is not entitled to an immunity defense. Although the Court has held that

some private contractors providing government services are not entitled to official

immunity, see Richardson v. McKnight, 521 U.S. 399 (1997), this is not an absolute rule.

Rather, it is a narrow exception to the general rule that private contractors rendering

government services can assert official-immunity defenses. See Filarsky v. Deia, 566
U.S. 377 (2012) (holding that a lawyer retained by the government on a limited basis to

conduct an investigation could assert qualified immunity).

       The bulk of Cresci’s argument, however, is that Gyss violated clearly established

rights and would have known that her conduct is wrongful. This might matter were she

entitled only to qualified immunity (and, again, if Cresci had not waived the issue). But

prosecutors are entitled to absolute immunity. See Imbler v. Pachtman, 424 U.S. 409

                                              3
(1976). We do not inquire at all whether a prosecutor’s actions were wrongful or

unlawful so long as they are “undertaken . . . in preparing for the initiation of judicial

proceedings or for trial, and which occur in the course of [the prosecutor’s] role as an

advocate for the State.” Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993). The District

Court explained at length why Gyss’s alleged actions fell within the scope of her role as a

prosecutor and hence were entitled to absolute immunity. Cresci does not challenge that

finding, or its resulting conclusion, aside from his argument about Gyss’s supposed

contractor status.

       We agree with the District Court that Gyss was entitled to absolute immunity from

Cresci’s federal claims. Accordingly, Cresci’s main arguments on appeal—which

challenged only the alternate grounds given for dismissal—are immaterial. We conclude,

moreover, that the denial of supplemental jurisdiction over Cresci’s state-law claims was

not an abuse of discretion. See 28 U.S.C. § 1367(c)(3) (“The district courts may decline

to exercise supplemental jurisdiction over a claim . . . if the district court has dismissed

all claims over which it has original jurisdiction.”).

       Thus we affirm.




                                              4